DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-20 of U.S. Patent No. 10,554,806. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Pat. # 10,554,806. The comparison between the instant application claims and the patent claims is as follows:
The instant application claim 1 is as follows:
1.  A mobile phone configured to operate in a normal notification mode and an emergency notification mode, in the normal notification mode, sounds associated with incoming calls from both non-emergency contacts and emergency contacts are generated and, in the emergency notification mode, sounds associated with incoming 
The patent claim 1 is as follows:
1. A cell phone designed to operate in a normal notification mode and an enhanced silent notification mode, in the normal notification mode, sounds associated with incoming calls from both general contacts and emergency contacts are generated and, in the enhanced silent notification mode, sounds associated with incoming calls from the general contacts are suppressed, but sounds associated with incoming calls from the emergency contacts are generated, the phone comprising: a memory operable to store contact information for a plurality of contacts including the general contacts and the emergency contacts, the contact information including an emergency notification setting for incoming calls; at least one speaker operable to generate sounds; a touch screen operable to receive a user selection of the emergency notification setting for incoming calls on a contact by contact basis; and at least one processor coupled to the memory, the speaker and the touch screen; wherein, the general contacts are the contacts that do not have the emergency notification setting for incoming calls selected by the user; wherein, the emergency contacts are the contacts having the emergency notification setting for incoming calls selected by the user; wherein, in the normal notification mode, incoming calls from both the general contacts and the emergency contacts cause the speaker to generate sounds; and wherein, in the enhanced silent notification mode, incoming calls from the general contacts do not cause the speaker to generate sounds, but incoming calls from the emergency contacts causes the speaker to generate sounds.
The instant application claim 6 is as follows:
6.  A mobile phone configured to operate in a normal notification mode and an emergency notification mode, in the normal notification mode, sounds associated with incoming text messages from both non-emergency contacts and emergency contacts are generated and, in the emergency notification mode, sounds associated with incoming text messages from the non-emergency contacts are suppressed, but sounds associated with incoming text messages from the emergency contacts are generated, the mobile phone comprising a memory configured to store contact information for a plurality of contacts including the non-emergency contacts and the emergency contacts, the contact information including an emergency notification setting for incoming text messages; at least one speaker configured to generate sounds; a touch screen configured to receive a user selection of the emergency notification setting for incoming text messages on a contact by contact basis; and at least one processor coupled to the memory, the speaker and the touch screen; wherein, the non-emergency contacts are the contacts that do not have the emergency notification setting for incoming text messages selected by the user; wherein, the emergency contacts are the contacts having the emergency notification setting for incoming text messages selected by the user; wherein, in the normal notification mode, incoming text messages from both the  non-emergency contacts and the emergency contacts cause the speaker to generate sounds; and wherein, in the emergency notification mode, incoming text messages from the non-emergency contacts do not cause the speaker to generate sounds, but incoming text messages from the emergency contacts causes the speaker to generate sounds.
The patent claim 6 is as follows:
6. A cell phone designed to operate in a normal notification mode and an enhanced silent notification mode, in the normal notification mode, sounds associated with incoming text messages from both general contacts and emergency contacts are generated and, in the enhanced silent notification mode, sounds associated with incoming text messages from the general contacts are suppressed, but sounds associated with incoming text messages from the emergency contacts are generated, the phone comprising: a memory operable to store contact information for a plurality of contacts including the general contacts and the emergency contacts, the contact information including an emergency notification setting for incoming text messages; at least one speaker operable to generate sounds; a touch screen operable to receive a user selection of the emergency notification setting for incoming text messages on a contact by contact basis; and at least one processor coupled to the memory, the speaker and the touch screen; wherein, the general contacts are the contacts that do not have the emergency notification setting for incoming text messages selected by the user; wherein, the emergency contacts are the contacts having the emergency notification setting for incoming text messages selected by the user; wherein, in the normal notification mode, incoming text messages from both the general contacts and the emergency contacts cause the speaker to generate sounds; and wherein, in the enhanced silent notification mode, incoming text messages from the general contacts do not cause the speaker to generate sounds, but incoming text messages from the emergency contacts causes the speaker to generate sounds.
The instant application claim 12 is as follows:
12. A mobile phone configured to operate in a normal notification mode and an emergency notification mode, in the normal notification mode, sounds associated with incoming communications from both non-emergency contacts and emergency contacts are generated and, in the emergency notification mode, sounds associated with incoming communications from the non-emergency contacts are suppressed, but sounds associated with incoming communications from the emergency contacts are generated, the mobile phone comprising: a memory configured to store contact information for a plurality of contacts including the non-emergency contacts and the emergency contacts, the contact information including an emergency notification setting for incoming communications; at least one speaker configured to generate sounds; a touch screen configured to receive a user selection of the emergency notification setting for incoming communications on a contact by contact basis; and at least one processor coupled to the memory, the speaker and the touch screen; wherein, the non-emergency contacts are the contacts that do not have the emergency notification setting for incoming communications selected by the user; wherein, the emergency contacts are the contacts having the emergency notification setting for incoming communications selected by the user; wherein, in the normal notification mode, incoming communications from both the non-emergency contacts and the emergency contacts cause the speaker to generate sounds; and wherein, in the emergency notification mode, incoming communications from the non-emergency contacts do not cause the speaker to generate sounds, but incoming communications from the emergency contacts causes the speaker to generate sounds.
The patent claim 12 is as follows:
12. A cell phone designed to operate in a normal notification mode and an enhanced silent notification mode, in the normal notification mode, sounds associated with incoming communications from both general contacts and emergency contacts are generated and, in the enhanced silent notification mode, sounds associated with incoming communications from the general contacts are suppressed, but sounds associated with incoming communications from the emergency contacts are generated, the phone comprising: a memory operable to store contact information for a plurality of contacts including the general contacts and the emergency contacts, the contact information including an emergency notification setting for incoming communications; at least one speaker operable to generate sounds; a touch screen operable to receive a user selection of the emergency notification setting for incoming communications on a contact by contact basis; and at least one processor coupled to the memory, the speaker and the touch screen; wherein, the general contacts are the contacts that do not have the emergency notification setting for incoming communications selected by the user; wherein, the emergency contacts are the contacts having the emergency notification setting for incoming communications selected by the user; wherein, in the normal notification mode, incoming communications from both the general contacts and the emergency contacts cause the speaker to generate sounds; and wherein, in the enhanced silent notification mode, incoming communications from the general contacts do not cause the speaker to generate sounds, but incoming communications from the emergency contacts causes the speaker to generate sounds.

The limitation of instant application claims 2-5, 7-11, 13-20 corresponds to the limitation of patent claims 2-5,7-11,13-20 respectively.

 Claims 1-12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 8,11,13,14,16,17,19,21,24 of U.S. Patent No. 9,876,895. Although the claims at issue are not identical, they are not patentably distinct from each other because the claimed limitations recited in the instant application are transparently found in the U.S. Pat. # 9,876,895. The comparison between the instant application claims and the patent claims can be done similar to para. 3 above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AJIT PATEL whose telephone number is (571)272-3140.  The examiner can normally be reached on Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, NOEL BEHARRY can be reached on 571-270-5630.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AJIT PATEL/Primary Examiner, Art Unit 2416